ACCEPTED
                                                                                                               04-15-00035-CV
                                                                                                   FOURTH COURT OF APPEALS
                                                                                                        SAN ANTONIO, TEXAS
                                                                                                          7/23/2015 4:17:05 PM
                                                                                                                KEITH HOTTLE
                                                                                                                        CLERK

                                           No. 04-15-00035-CV

                                  IN THE COURT OF APPEALS
                                                                                            FILED IN
                                  FOURTH JUDICIAL DISTRICT                           4th COURT OF APPEALS
                                     SAN ANTONIO, TEXAS                               SAN ANTONIO, TEXAS
                              __________________________________                     07/23/2015 4:17:05 PM
                                                                                         KEITH E. HOTTLE
                                 Ark Dimension 4, Inc. and Robert Pospisil,                   Clerk
                                                        Appellants

                                                      v.

               Michelle Griffith, Personal Representative of the Estate of Del O. Amy, Deceased,
                                                              Appellee
                              ___________________________________

                 Appealed from 216th Judicial District Court, Gillespie County, Texas
                                      Trial Court No. 12575A
                           Honorable N. Keith Williams, Judge Presiding
                            ___________________________________

                     MOTION TO EXTEND ABATEMENT OF APPEAL
                      PENDING FINALIZATION OF SETTLEMENT

                             ___________________________________

        Appellants, Ark Dimension 4, Inc. and Robert Pospisil, file this Motion to Extend Abatement

of Appeal Pending Finalization of Settlement, and respectfully show as follows:

        1.      The parties have recently entered into a tentative agreement to fully and finally settle

the lawsuit giving rise to this Appeal. The settlement will be finalized upon the closing of a real estate

transaction which, as of the filing of this Motion, has not occurred. Appellees are not parties to the

transaction in question but have been informed that closing should occur within the next thirty days.

The Court has previously abated the appeal pending finalization of the settlement.

        2.      The parties expect that the settlement of this case will be finalized in approximately 30

to 60 days, at which time they will file a joint motion to dismiss this Appeal.

        3.      For the foregoing reasons, the parties request the Court to extend the abatement in

this Appeal pending finalization of the settlement.

                                                      1
       WHEREFORE, Appellants and Appellee request this Court to extend the abatement of all

deadlines in this Appeal pending finalization of the settlement and for such other relief to which they

may be entitled.

                                                       Respectfully submitted,

                                                       BAYNE, SNELL & KRAUSE
                                                       1250 N.E. Loop 410, Suite 725
                                                       San Antonio, Texas 78209
                                                       Telephone: (210) 824-3278
                                                       Telecopier: (210) 824-3937
                                                       Email: dsnell@bsklaw.com


                                                       By:  /S/
                                                            David C. “Clay” Snell
                                                            State Bar No. 24011309
                                                       ATTORNEY FOR APPELLANTS



                                  CERTIFICATE OF SERVICE

        I hereby certify that a true and correct copy of the foregoing has been served upon Genevieve
Klein Gold, The Nevins Law Firm, 206 W. Main Street, Fredericksburg, Texas 78624, on this the 23rd
day of July, 2015.


                                                              /S/
                                                       David C. "Clay" Snell




                                                  2